GAINES, Judge,7
concurring specially.
¶ 27 I concur in the result and agree that the Notice of Dismissal and supplemental notice in advance of the post-termination hearing are insufficient to support the rationale of the hearing officer’s recommendation.
¶28 The question is close and not free from doubt. Carlson’s ten-page letter with eight attachments responding to the notice of charges contains and admits every fact which the majority acknowledges, and I agree, is sufficient “substantial evidence” to support the hearing officer’s finding of violations of four, separate provisions of the Standards of Conduct. The notice of charges referred to the Standards of Conduct. Carlson was represented by experienced, capable counsel at a three-day evidentiary hearing. The story of his relationship with Gustafson was aired in all its sordid detail. Carlson was not prevented or inhibited from offering his own evidence.
¶ 29 In these circumstances, the hearing officer, the Board and the trial court all considered and rejected Carlson’s argument that the notice was inadequate to permit him to prepare a defense.
¶ 30 The purpose of the requirement for adequate notice of the reason for termination is to permit the employee to prepare a defense to the reason given by the agency. See Deuel v. Ariz. State Sch. For the Deaf and Blind, 165 Ariz. 524, 527, 799 P.2d 865, 868 (App.1990); McCall v. Goldbaum, 863 S.W.2d 640, 642-43 (Mo.Ct.App.1993). The fundamental unfairness addressed in the “charge-switching” cases, some of which are cited in the majority opinion, is apparent. The unfairness here is not so apparent.
¶ 31 It is also unclear whether the remand will serve any useful purpose or lead to any different result given the state and source of the evidence (Carlson’s own, detailed letter) and our agreement that the evidence supports the hearing officer’s findings and recommendation. To require an amended charge, or a new one, based on Carlson’s acknowledgment of his own conduct may seem overly formal and perhaps futile.
¶32 A cornerstone of our jurisprudence and traditional notions of justice and fair play has for centuries been the right of a person accused, whatever the forum, to know what he or she is charged with, no matter how technical, redundant or superfluous the requirement for a specific charge may seem in a given ease.
¶33 An entertaining, instructive example of this principle is found in the well-known trial of the prominent Quaker, William Penn, and his colleague, William Mead, in 1670. They were charged with the common-law crime of causing a “tumultuous assembly” by preaching in London’s Gracechurch Street. Penn inquired of the Recorder (judge) where he might find the law under which he was charged. The Recorder answered that the common law was unwritten law (“lex non scripta ”), which “many have studied thirty or forty years to know.” Penn responded, “[I]f the common law be so hard to be understood, it is far from being very common.” 6 Howell’s State Trials 951, 958-59 (1816)8.
¶ 34 Here, the factual portion of the notice of charges referred only to alleged violations of the sexual harassment policy. The majority accurately describes the document’s contents and import. See supra ¶ 5. Fairly read, the charging document was insufficient to support the hearing officer’s findings. For this reason, and this reason only, I agree with the result.

. The Honorable Pendleton Gaines, Judge Pro Tempore of the Court of Appeals, Division One, has been authorized to participate in this appeal by order of the Chief Justice of the Arizona Supreme Court pursuant to Ariz. Const. Art. 6, § 31, and A.R.S. §§ 12-145 through 12-147 (1992).


. A modern example is the action of Dean Worm-er of Faber College in placing the members of Delta House fraternity on "double secret probation." Animal House (Universal Pictures 1978).